Citation Nr: 9930732	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder as secondary to a service-connected right knee 
disorder.

2.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945 and from November 1951 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and November 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO) which, respectively, granted 
service connection for a right knee disorder with 
degenerative changes at an assigned disability rating of 10 
percent and denied entitlement to service connection for a 
left shoulder disorder as secondary to the service-connected 
right knee disorder.  During the pendency of this appeal the 
RO increased the disability evaluation of the veteran's 
service-connected right knee disorder to 20 percent.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  There is competent medical evidence linking the veteran's 
left shoulder disorder to his service-connected right knee 
disorder.

3.  The veteran's right knee disorder is manifested by severe 
disability, arthritis, pain upon use and a range of motion 
between 10 and 100 degrees.



CONCLUSIONS OF LAW

1.  The veteran's left shoulder disorder is proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a) 
(1999).

2.  The criteria for a 30 percent disability evaluation for 
right knee disorder have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5261 (1999).

3.  A separate 10 percent evaluation is warranted for the 
veteran's right knee arthritis, painful motion and limitation 
of motion.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5261, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran attributes his current left shoulder disorder to 
his service-connected right knee disorder.  He asserts that 
the knee disorder has forced him to walk with a cane for more 
than ten years and to support himself on the railing while 
climbing stairs in a way that strained his left shoulder.  
The veteran also contends that his service-connected right 
knee disorder is more disabling than is contemplated by the 
current 20 percent disability rating.  He asserts that right 
knee pain restricts his lifestyle by precluding work at other 
than at a desk job and enjoyment of leisure activities 
including dancing and playing golf.

Service connection for a left shoulder disorder

As an initial matter the Board finds that the veteran's claim 
is plausible and capable of substantiation and therefore is 
well-grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board also is 
satisfied that the VA has fulfilled the duty to assist the 
veteran develop this claim and that the evidence of record is 
sufficient to support an equitable decision in this appeal.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1998).

Medical records document the veteran's complaints of left 
shoulder discomfort not long after the RO granted service 
connection for a right knee disorder in February 1996.  July 
1996 VA X-rays disclosed marked osteoarthritic changes 
involving the bones of the left shoulder including the 
proximal epiphysis of the left humerus, the glenoid fossa of 
the left scapula and the bones of the left acromioclavicular 
joint.  VA magnetic resonance imaging (MRI) in June 1997 
disclosed a left shoulder disorder including avascular 
necrosis of the humeral head, extensive degenerative changes 
at the greater tuberosity of the humeral head, joint effusion 
and a chronic degenerative tear of the rotator cuff.

The claims file contains conflicting evidence pertaining to 
the relationship between the veteran's left shoulder and 
right knee disorders.  Upon reviewing the June 1997 MRI 
report the VA physician who conducted an October 1997 
examination opined that the veteran's right knee disorder was 
unrelated to his left shoulder disorder.  Instead, the 
physician opined that the left shoulder disorder was more 
likely attributable to trauma, Cushing syndrome or to 
diabetes mellitus.  A January 1998 letter from the veteran's 
private physician disagreed, stating that the left shoulder 
disorder was directly related to the right knee disorder.  
The private physician opined that the left shoulder disorder 
was attributable not to diabetes, but to increased wear and 
tear on the left shoulder resulting from the veteran's 
attempt to stabilize ambulation disrupted by the right knee 
injury.  In a May 1998 letter, another private physician who 
had treated the veteran opined that it was "certainly 
possible" that left shoulder degeneration could have been 
worsened by extra upper left extremity stress caused by 
compensation for the right knee disability.  Another VA 
physician who examined the veteran in June 1998 opined both 
that a "[d]irect relationship is not present between the 
right knee and left shoulder" and that the veteran's 
shoulder degeneration "could be partly linked to his problem 
with the right knee" because of the veteran's long-term use 
of a cane.  In an October 1998 addendum to the June 1998 
examination report, the VA physician seemed to suggest that 
no more than 30 percent of the veteran's left shoulder 
disability is attributable to his right knee disorder.

Reasonable doubt is defined as substantial doubt and one 
within the range of probability, as distinguished from pure 
speculation or remote possibility.  Section 5107(b) expressly 
provides that the benefit-of-the-doubt rule must be applied 
only when the evidence is in relative equipoise.  Massey v. 
Brown, 7 Vet. App. 204, 206- 207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  A properly supported and reasoned 
conclusion that a fair preponderance of the evidence is 
against the claim necessarily precludes the possibility of 
the evidence also being in an "approximate balance."  See 
Bucklinger v. Brown, 5 Vet. App. 435, 439 (1993).

Given the record in this case, the Board concludes that there 
is an approximate balance of positive and negative evidence 
raising reasonable doubt as to whether the veteran's current 
left shoulder disorder was caused by his right knee disorder.  
Although the certainty of such a relationship is not 
established, the Board notes conflicting opinions from what 
appears to be similarly competent medical authority.  Such 
reasonable doubt must be resolved in favor of the veteran.  
Accordingly, service connection for the veteran's left 
shoulder disorder is warranted.

Increased rating for a right knee disorder

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

At the time the RO granted service connection for the 
veteran's right knee disorder in February 1996 it assigned a 
10 percent disability rating by analogy pursuant to 
Diagnostic Codes (DCs) 5299 and 5257.  In May 1997 the RO 
increased the disability rating to 20 percent pursuant to the 
same DCs.

A VA joints examination in July 1996 disclosed right knee 
swelling with marked pretibia edema, stasis dermatitis and 
pain upon flexion and upon pressure over the medial 
collateral ligament, range of motion between 0 and 110 
degrees, negative drawer sign and no evidence of deformity, 
subluxation or lateral instability.  X-rays disclosed 
moderate osteoarthritis and degenerative changes involving 
the medial meniscus with narrowing of the medial one half of 
the knee joint space unchanged from the previous right knee 
examination in March 1992.  In June 1997, following 
complaints of right knee pain and stiffness, the veteran 
received a right knee brace from the VA.  A June 1998 VA 
examination disclosed severe right knee osteoarthritis with 
swelling and a range of motion between 10 and 100 degrees, 
moderate joint space narrowing and osteophyte formation in 
the femoral condyle beneath the patellar area.  There was 
evidence of deformities suggestive of medial joint space 
narrowing but no evidence of dislocation or recurrent 
subluxation.  Noting that the veteran used a cane and a right 
knee brace, the examiner recommended knee replacement 
surgery.

At his August 1998 RO hearing the veteran testified that VA 
medical centers had prescribed medication for his right knee 
pain which required him to use a brace and a cane and 
awakened him at night.  The veteran also stated that the 
right knee permits him to walk about a block and a half 
before he must rest.  At his June 1999 Board hearing the 
veteran stated that as long as he wore his right knee brace 
he had pain only upon turning a certain way and no loose 
motion.  However, he reported pain upon walking without the 
brace and difficulty walking stairs.  He also acknowledged 
that he had been advised to have right knee replacement 
surgery but had not as yet done so because of other more 
pressing medical problems needing attention.

Under 38 C.F.R. § 4.71a, DC 5257, a 30 percent rating is 
warranted for a knee impairment characterized by severe 
recurrent subluxation or lateral instability; a 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability and; a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability.

The medical evidence reviewed above discloses that the 
veteran has severe right knee disability, thereby supporting 
a 30 percent rating.  Although treatment and examination 
records note little or no right knee laxity and instability 
and no more than moderate limitation range of motion, the 
veteran's confirmed right knee pain, accompanying functional 
loss and the VA physician's recommendation for a total knee 
replacement is consistent with severe right knee disability.  
Therefore, the Board finds that the evidence supports 
assignment of a 30 percent rating under this DC.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. at 206-
207.

In addition, the Board is constrained to determine whether 
the facts of this case support an additional disability 
rating for right knee arthritis.  A knee disability 
characterized by instability, arthritis and pain upon use, 
with or without actual limitation of motion, is separately 
ratable both under DC 5257 and DC 5003.  38 C.F.R. § 4.59; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); 
VAOPGCPREC 23-97, (July 1, 1997); VAOPGCPREC 9-98, (August 
14, 1998).  Therefore, the Board must determine whether the 
veteran's right knee arthritis warrants a compensable rating 
under DC 5003 in addition to the 30 percent rating warranted 
under DC 5257.

Under 38 C.F.R. § 4.71a, DC 5003, pertaining to degenerative 
arthritis (hypertrophic or osteoarthritis), this disorder 
must be established by X-ray examination and rated under the 
DC appropriate for limitation of motion of the affected 
joints.  If limitation of motion of the affected joints is 
noncompensable, a 10 percent rating is warranted for each 
major joint or group of minor joints to be combined, not 
added under this DC.  Limitation of motion shall be confirmed 
by objective findings including swelling, muscle spasm, 
painful motion and the like.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted for 
arthritis with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations; a 10 percent 
disability rating is warranted for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  These ratings are not to be combined with 
ratings pertaining to limitation of motion.

In this case, VA examination records from July 1996 and 
October 1997 note right knee X-rays and a MRI disclosing 
degenerative arthritis, pain upon use and a range of motion 
measurement of 10 to 100 degrees.  The Board finds that 
because the veteran's pain upon use and limitation of right 
leg extension to 10 degrees warrants a 10 percent pursuant to 
38 C.F.R. § 4.59 and DC 5261, a 10 percent disability rating 
is appropriate under DC 5003.

The Board also has considered whether a higher rating is 
warranted under other provisions or DCs.  There has not been 
a showing that the veteran has ankylosis of the right knee so 
consideration under DC 5256 is not appropriate.  The range of 
motion of the right knee has been shown to be greater than 
required for higher ratings under DCs 5260 and 5261 so 
consideration under these DCs is not appropriate.  There has 
not been a showing of nonunion or malunion of the tibia and 
fibula so consideration under DC 5262 is similarly 
inappropriate.

This decision is based solely upon the provisions of the VA's 
rating schedule.  The Board finds that the record does not 
establish that schedular criteria are inadequate to evaluate 
the veteran's disability.  There is no showing that the right 
knee disability caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of this evidence, the Board finds that remand for compliance 
with the procedures for assignment of an extra-schedular 
evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

Entitlement to service connection for a left shoulder 
disorder as secondary to a service-connected right knee 
disorder is granted.

Entitlement to a 30 percent disability rating for a service-
connected right knee disorder is granted.

Subject to the laws and regulations governing payment of 
monetary benefits, a separate 10 percent evaluation for the 
veteran's right knee disability is granted for pain upon use, 
arthritic changes and limited range of motion.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

